Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejections of the Non-Final office action mailed December 14, 2017, have been overcome by the applicant’s arguments and the Examiner’s amendment (see below). 

Examiner’s Amendment
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Lucas M. Amodio (Reg. No. 70239), Attorney of Record, on 12/22/2021.

The application has been amended as follows:

1. (Currently amended) A computing device for distributed power system model calibration comprising at least one processor in communication with at least one memory device and a plurality of client nodes, wherein said at least one processor is programmed to: 
real-time event data from a physical power system and model response data associated with a model to simulate a power system, wherein the model of the power system includes a plurality of parameters which are associated with the physical power system; 
divide the event data into a plurality of sets, wherein each set includes the associated parameters, wherein each set of the plurality of sets includes a real-time power system event associate with the physical power system; 
determine a plurality of configurations for the model of the power system; 
transmit the plurality of sets of event data and the plurality of configurations of the model of the power system to [[a]] the plurality of client nodes, wherein each client node of the plurality of client nodes is programmed to analyze a corresponding set of event data to determine updated parameters for the model of the power system using the corresponding configuration; 
wherein the analyzing of the corresponding set of event data further include:
execute the model of the power system based on the corresponding configuration;  
validate the model of the power system using current parameters with the corresponding event set and configuration to determine whether the current parameters cause a new response from the model of the power system to match the corresponding event data; and
report the result of the match when the new response from the model of the power system matches the corresponding event data and compare the current parameters to at least one termination condition to determine whether to terminate or continue transmitting parameters to the plurality of client nodes; or
perform model calibration to generate one or more updated parameters when the new response from the model of the power system does not match the corresponding event data,3PATENTAttorney Docket No: 508538-US-1 and compare the plurality of updated parameters to at least one termination condition to determine whether to terminate or continue transmitting parameters to the plurality of client nodes;
receive [[a]] the current parameters or the plurality of updated parameters for the model of the power system from the plurality of client nodes; and 
analyze the received plurality of for the model of the power system.

2. (Currently amended) The computing device in accordance with Claim 1, wherein said at least one processor is further programmed to: 2PATENT Attorney Docket No: 508538-US-1 
transmit the at least one adjusted parameter to the plurality of client nodes, wherein each client node of the plurality of client nodes is programmed to analyze the previously received set of event data to determine further updated parameters for the model of the power system; 
receive a plurality of further updated parameters for the model of the power system from the plurality of client nodes; and 
analyze the received plurality of further updated parameters to determine at least one adjustment to the plurality of parameters.



4. (Previously presented) The computing device in accordance with Claim 1, wherein the event data includes a plurality of events, and wherein said at least one processor is further programmed to: 
determine a plurality of scenarios based on the plurality of events and the plurality of configurations; and 
distribute the plurality of scenarios to a plurality of client nodes.  

5. (Currently amended) The computing device in accordance with Claim 1, wherein said at least one processor is further programmed to: 
execute the model of the power system in real-time; 

evaluate the real-time event based on the model of the power system.  

6. (Currently amended) The computing device in accordance with Claim 5, wherein said at least one processor is further programmed to recalibrate the model of the power system based on the real-time event in response to the evaluation.  

7. (Original) The computing device in accordance with Claim 1, wherein said at least one processor is further programmed to: 
receive a plurality of training errors from the plurality of client nodes; 4PATENT Attorney Docket No: 508538-US-1 

broadcast the optimal parameter set of values to the plurality of client nodes.  

8. (Original) The computing device in accordance with Claim 7, wherein the optimal parameter set of values may be used by each client node as an initial value for their individual parameter search.  

9. (Original) The computing device in accordance with Claim 1, wherein the plurality of parameters include a set of parameters, a consensus variable, and a penalty gain.  

10. (Original) The computing device in accordance with Claim 9, wherein said at least one processor is further programmed to: 
update the consensus variable based on the analysis of the received plurality of updated parameters; and 
transmit the updated consensus variable to each of the plurality of client nodes.  

11. (Original) The computing device in accordance with Claim 9, wherein said at least one processor is further programmed to: 
update the penalty gain based on the analysis of the received plurality of updated parameters; and 
transmit the updated penalty gain to each of the plurality of client nodes.  

12. (Original) The computing device in accordance with Claim 1, wherein the event data includes a plurality of events, and wherein said at least one processor is further programmed to: 
divide the event data into a plurality of sets, wherein at least one set of the plurality of sets includes a variant of one of the plurality of events.  

13. (Original) The computing device in accordance with Claim 1, wherein the event data includes a plurality of events, and wherein said at least one processor is further programmed to divide the plurality of events into the plurality of sets so that each set of the plurality of sets includes a single event.  

14. (Original) The computing device in accordance with Claim 1, wherein the event data includes a plurality of events, and wherein said at least one processor is further programmed to divide the plurality of events into the plurality of sets so that each set of the plurality of sets includes a group of events.  

15. (Currently amended) A system for distributed power system model calibration comprising: 
a master node; and 
a plurality of client nodes in communication with said master node, 
wherein said master node is programmed to: 
real-time event data from a physical power system and model response data associated with a model to simulate a power system, wherein the model of the power system includes a plurality of parameters which are associated with the physical power system; 
divide the event data into a plurality of sets, wherein each set includes the associated parameters, wherein each set of the plurality of sets includes a real-time power system event associate with the physical power system; 
determine a plurality of configurations for the model of the power system; 
transmit the plurality of sets of event data and the plurality of configurations of the model of the power system to [[a]] the plurality of client nodes; 
receive a plurality of updated parameters for the model of the power system from the plurality of client nodes; and 
analyze the received plurality of updated parameters to determine at least one adjusted parameter for the model of the power system, and 
wherein said plurality of client nodes are programmed to: 
receive a set of event data from the master node; 
analyze the set of event data to determine updated parameters for the model of the power system using the corresponding configuration; and
wherein the analyzing of the corresponding set of event data further include:
execute the model of the power system based on the corresponding configuration; 
validate the model of the power system using current parameters with the corresponding event set and configuration to determine whether the current parameters cause a new response from the model of the power system to match the corresponding event data; and
report the result of the match when the new response from the model of the power system matches the corresponding event data and compare the current parameters to at least one termination condition to determine whether to terminate or continue transmitting parameters to the plurality of client nodes; or
perform model calibration to generate one or more updated parameters when the new response from the model of the power system does not match the corresponding event data,3PATENTAttorney Docket No: 508538-US-1 and compare the plurality of updated parameters to at least one termination condition to determine whether to terminate or continue transmitting parameters to the plurality of client nodes.
transmit the current parameters or the updated parameters to the master node.  

16. (Currently amended) The system in accordance with Claim 15, wherein said master node is further programmed to: 
transmit the at least one adjusted parameter to said plurality of client nodes; 7PATENT Attorney Docket No: 508538-US-1 
receive a plurality of further updated parameters for the model of the power system from said plurality of client nodes;
analyze the received plurality of further updated parameters to determine at least one adjustment to the plurality of parameters 

and wherein said plurality of client nodes are further programmed to: 
receive the at least one adjusted parameter; 
analyze the set of event data with the at least one adjusted parameter to determine further updated parameters for the model of the power system; and
transmit the further updated parameters for the model of the power system to said master node.  

17. (Canceled).

18. (Currently amended) The system in accordance with Claim 15, wherein the event data includes a plurality of events, and wherein said master node is further programmed to: 
determine a plurality of scenarios based on the plurality of events and the plurality of configurations; and 
distribute the plurality of scenarios to said plurality of client nodes, and 
wherein said plurality of client nodes are programmed to: 
receive a scenario; 
analyze the set of event data with the scenario to determine updated parameters for the model of the power system; and
of the power system to the master node.  

19. (Currently amended) The system in accordance with Claim 15, wherein said plurality of client nodes are programmed to: 
calculate training errors while analyzing the set of event data to determine updated parameters for the model of the power system; and 
transmit the training errors to said master node, and 9PATENT Attorney Docket No: 508538-US-1 
wherein said master node is further programmed to: 
receive a plurality of training errors from said plurality of client nodes; 
identify an optimal parameter set based on the corresponding training error; and 
broadcast the optimal parameter to said plurality of client nodes.  

20. (Currently amended) A method for distributed power system model calibration, the method implemented on a computing device including at least one processor in communication with at least one memory device, the method comprises: 
receiving real-time event data from a physical power system and model response data associated with a model to simulate a power system, wherein the model of the power system includes a plurality of parameters which are associated with the physical power system;
the associated parameters, wherein each set of the plurality of sets includes a real-time power system event associate with the physical power system; 
transmitting the plurality of sets of event data and the plurality of configurations of the model of the power system to [[a]] the plurality of client nodes, wherein each client node of the plurality of client nodes is programmed to analyze a corresponding set of event data to determine updated parameters for the model of the power system using the corresponding configuration; 
wherein the analyzing of the corresponding set of event data further include:
execute the model of the power system based on the corresponding configuration;  
validate the model of the power system using current parameters with the corresponding event set and configuration to determine whether the current parameters cause a new response from the model of the power system to match the corresponding event data; and
report the result of the match when the new response from the model of the power system matches the corresponding event data and compare the current parameters to at least one termination condition to determine whether to terminate or continue transmitting parameters to the plurality of client nodes; or
perform model calibration to generate one or more updated parameters when the new response from the model of the power system does not match the corresponding event data,3PATENTAttorney Docket No: 508538-US-1 and compare the plurality of updated parameters to at least one termination condition to determine whether to terminate or continue transmitting parameters to the plurality of client nodes;
receiving [[a]] the current parameters or the plurality of updated parameters for the model of the power system from the plurality of client nodes; 
analyzing the received plurality of 
transmitting the adjusted parameters to the plurality of client nodes, wherein each client node of the plurality of client nodes is programmed to analyze a corresponding set of event data to determine further updated parameters for the model of the power system;
receiving a plurality of further updated parameters for the model of the power system from the plurality of client nodes; and 
analyzing the received plurality of further updated parameters to determine at least one adjustment to the plurality of parameters.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  
Zhang et al (NPL: Dynamic ADMM for real-time optimal power flow, 2017) teaches a dynamic optimization method to maximize given operational objectives in real time while adhering to relevant network constraints (e.g. events data). This method incorporate voltage and power flow measurements into the ADMM iterations, and 
Chang et al (NPL: Asynchronous distributed ADMM for large-scale optimization — Part 1: Algorithm and convergence analysis, 2016) teaches a distributed optimization method based on the alternating direction method of multipliers (ADMM). By formulating the optimization problem as a consensus problem, the ADMM can be used to solve the consensus problem in a fully parallel fashion over a computer network with a star topology. However, traditional synchronized computation does not scale well with the problem size, as the speed of the algorithm is limited by the slowest workers. This is particularly true in a heterogeneous network where the computing nodes (e.g. master and workers nodes) experience different computation and communication delays. In this paper, we propose an asynchronous distributed ADMM (AD-ADMM), which can effectively improve the time efficiency of distributed optimization. Our main interest lies in analyzing the convergence conditions of the AD-ADMM, under the popular partially asynchronous model, which is defined based on a maximum tolerable delay of the network.
Shokooh et al (US 2015/0100282 A1) teaches a method of evaluating simulated response from the generator model with measurements (e.g. matching) on [0043]. For every event information, the system is able to match the simulated response of the machine against the actual measurements and provide a valid machine model for power systems analysis purposes. If there are any changes made to the generator controllers, the system is able to detect the change as the latest tuned parameters will have discrepancy from the previously tuned and accepted set.

Claims 1, 15 and 20: “validate the model of the power system using current parameters with the corresponding event set and configuration to determine whether the current parameters cause a new response from the model of the power system to match the corresponding event data; and report the result of the match when the new response from the model of the power system matches the corresponding event data and compare the current parameters to at least one termination condition to determine whether to terminate or continue transmitting parameters to the plurality of client nodes; or perform model calibration to generate one or more updated parameters when the new response from the model of the power system does not match the corresponding event data,3PATENTAttorney Docket No: 508538-US-1 and compare the plurality of updated parameters to at least one termination condition to determine whether to terminate or continue transmitting parameters to the plurality of client nodes;”
in combination with the remaining elements and features of the claimed invention. The dependent claims are allowable for at least their dependence on independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Claims 1-2, 4-16 and 18-20 are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUEN-MEEI GAN/Primary Examiner, Art Unit 2148